DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species A in the reply filed on 6/14/2021 is acknowledged.

Claim Objections
Claim 6 objected to because of the following informalities:  the second line reads “along the along the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the distance between contact pads in each row are equal to a lateral peak-to-trough distance of the non-linear scribe line”. The subject, “the distance”, and verb, “are” do not agree. For instance, it is unclear if the claim should read “the distances… are…”, such that each row of contact pads may have multiple distances. Alternatively, if the claim should read “the distance… is…”, and each row has one distance. Further, “the non-linear scribe line” also renders the claim unclear, as it is unclear which non-linear scribe line is providing the lateral peak-to-trough distance. This may be clarified if the claim read “the respective non-linear scribe line”. Claim 5 is also rejected based on its dependence from claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2005-236017A to Abiko, and further in view of US PGPub 2016/0172520 to Nakamura.
Regarding claims 1, Abiko teaches a method of assembling a solar device comprising
scribing (“dividing” in the text) a first surface (10b of Fig. 5, 40a of Fig. 9, visible side of Fig. 10) of a solar wafer 10 to form a plurality of scribe lines (not specifically labeled in Fig. 9, analogous to 15 of Figs. 5, 6; 15, 16 of Fig. 10; “Example 2” on p. 4-5 of the translation, middle of p. 5, “Example 2” on p. 5-6)
cleaving (“breaking” in the text) the solar wafer 10 along the scribe lines to form a solar cell of a strip-like shape or a non-linear shape.
In an embodiment, Abiko teaches the scribe lines extend in a direction parallel to a top edge of the solar wafer (such as left edge of Fig. 9) resulting in a plurality of solar cell strips 14 having a rectangular shape, but these scribe lines are not of a non-linear shape. Some of the plurality of scribe lines in the embodiment of Fig. 10 are non-linear (also see top of p. 3 of translation), but cleaving does not result in a plurality of solar cell strips having a non-linear shape including protruding portions.
.

Claims 1-3, 8, 9, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0349162 to Morad (included in Applicant’s IDS filed 6/23/2020), and further in view of US PGPub 2013/0025666 to Horng.
Regarding claims 1-3, 8, 9, 12, and 14, Morad teaches a method of assembling a solar device comprising
scribing a first surface (top facing surface of 45 in Fig. 20A) of a solar wafer 45 to form a plurality of scribe lines (illustrated as dashed lines in Fig. 3A, ¶0102, 0103), the scribe lines extending in a direction parallel to a top edge of the solar wafer (¶0243, 0244)
cleaving the solar wafer along the plurality of scribe lines to form a plurality of solar cell strips having a rectangular or chamfered rectangular shape (Figs. 2-4, ¶0100, 0101, 0104-0109).
Morad teaches that some solar cell strips may have a non-linear shape after cleaving (Figs. 2B-2G, Figs. 4B, 4C) and that scribe lines may be formed to change the shape or dimensions of a strip (¶0108, 0137-0139), but does not teach that the scribe lines are non-linear scribe lines, such that cleaving the plurality of non-linear scribe lines form a plurality of solar cell strips having a non-linear shape including protruding portions. 
Horng teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the scribe lines to be non-linear scribe lines, so as to form a plurality of solar cell strips having a non-linear shape including protruding portions (identified in Marked-up Fig. 2 below) in order to improve efficiency (¶0021-0027).
[AltContent: textbox (protruding portions)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    222
    357
    media_image1.png
    Greyscale

Per claim 2, modified-Morad teaches the method of claim 1. Morad’s solar wafer (Figs. 3B, 3C) comprises a row of contact pads on the first surface disposed laterally along each scribe line of the plurality of scribe lines (pads 15 are present on surface shown in Fig. 3B, pads 25 present on opposite surface shown in Fig. 3C; therefore, regardless of which surface is determined to be the first surface, a row of pads are present; ¶0103). A skilled artisan would preserve this structure in the method of modified-Morad in order to apply the solar wafer in the same way described elsewhere in the reference.
Per claim 3, modified-Morad teaches the method of claim 2. According to the reasoning above, a skilled artisan would form the contact pads in each row to be disposed laterally along the non-linear scribe line at equal distances, as that configuration is disclosed in Morad’s Figs. 
Per claim 8, modified-Morad teaches the method of claim 2. Morad teaches that each contact pad has a width perpendicular tot eh top edge of the wafer (width in left-right direction of Figs. 3B, 3C) of 1 mm to 1.5 mm, and a length parallel to the top edge of the wafer (up-down in Figs. 3B, 3C) of 1 mm to 10 mm (¶0113).
Per claim 9, modified-Morad teaches the method of claim 2. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to choose the first surface of the wafer to be that shown in Fig. 3B, as a skilled artisan would have only two surfaces to choose from to be the first surface.
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
As such, each row of contact pads (15 in Fig. 3B) further comprises a conductive busbar electrically connecting the contact pads in each row (¶0104, 0108).
Per claim 12, modified-Morad teaches the method of claim 1. Morad teaches that the solar wafer of that invention comprises a straight top row of contact pads along the top edge of the solar wafer (pads 15 are aligned in a straight line in Fig. 3B, pads 25 are aligned in a straight line in Fig. 3C), but does not teach solar strips having a non-linear shape. Horng teaches forming a solar strip having a non-linear shape including protruding portions (see cited passages and reasoning above). Particularly, Horng teaches a non-linear shape which includes straight portions of an edges connected at an angle (141 of Fig. 2, Table 1). Therefore a skilled artisan would form the top edge of the solar wafer of modified-Morad with two straight top row of contact pads along the top edge that are connected at an angle.
Per claim 14, modified-Morad teaches the method of claim 1. Morad teaches dispensing a conductive adhesive bonding material (18 of Figs. 2K, 2O, 2P) at the positions of conductive contact pads (15 of Fig. 3B, 25 of Fig. 3C) so that strips can be connected in series (¶0117, 0124, 0125). Horng teaches that conductive portions (12 of Fig. 2) follow the shape of an edge (¶0022, 0025). Therefore a skilled artisan would dispense a conductive adhesive bonding material at the protruding portions of the solar cell strips, as the combination of references teaches forming conductive portions such as pads are to follow the shape of an edge.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morad and Horng as applied to claim 9 above, and further in view of WO2016090332 to Nguyen.
Regarding claim 10, modified-Morad teaches the method of claim 9. Morad does not teach that the conductive busbar has a width as described. Nguyen teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the conductive busbar with a width that varies along the row of contact pads such that the conductive busbar tapers from a full width in a region near a contact pad (see Marked-up Fig. 3B below) to a narrow width in a region between contact pads, as it is a suitable alternative to a conductive busbar such as taught by Morad that does not taper (compare against Figs. 4; ¶0048-0054). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
[AltContent: textbox (pad)][AltContent: arrow][AltContent: rect][AltContent: textbox (busbar narrow width)][AltContent: arrow][AltContent: arrow][AltContent: textbox (busbar full width)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    297
    117
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 6 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The combination of Morad and Horng teaches the limitations of claim 2 (see rejection above), but the prior art does not teach or suggest alternating rows of contact pads such that every other scribe line has a row of contact pads disposed along the scribe line. 
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The combination of Morad and Horng teaches the limitations of claim 9 (see rejection above), but the prior art does not teach or suggest forming the conductive busbar to have a width that varies such that one edge is substantially flat and another edge follows the scribe line.
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The combination of Morad and Horng teaches the limitations of claim 1 (see rejection above), but the prior art does not teach or suggest the plurality of non-linear scribe lines being offset in phase in the claimed alternating manner.
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The combination of Morad and Horng teaches the limitations of claim 1 (see rejection above), but the prior art does not teach or suggest the claimed plurality of overlapping regions having an overlapping width larger at peaks of the protruding portions than at points between the peaks of the protruding portions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726